In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                           No. 15-201V
                                    Filed: September 2, 2015
                                           Unpublished

****************************
MARILYN AKYUZ,                        *
                                      *
                  Petitioner,         *     Damages Decision Based on Proffer;
                                      *     Trivalent Influenza (“Flu”);
                                      *     Vaccine; Shoulder Injury
SECRETARY OF HEALTH                   *     Related to Vaccine Administration
AND HUMAN SERVICES,                   *     (“SIRVA”); Special Processing Unit
                  Respondent.         *     (“SPU”)
                                      *
****************************
Ronald Homer, Conway, Homer & Chin-Caplan, P.C., Boston, MA, for petitioner.
Sarah Duncan, U.S. Department of Justice, Washington, DC, for respondent.

                                DECISION AWARDING DAMAGES1

Vowell, Special Master:

         On March 2, 2015, Marilyn Akyuz filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 [the
“Vaccine Act” or “Program”]. The petition alleges that as a result of a trivalent influenza
[“flu”] vaccination on October 7, 2013, petitioner suffered a shoulder injury related to
vaccine administration [“SIRVA”]. Petition at 1. The case was assigned to the Special
Processing Unit of the Office of Special Masters.

      On June 22, 2015, I issued a ruling on entitlement, finding petitioner entitled to
compensation for SIRVA. On September 1, 2015, respondent filed a proffer on award
of compensation [“Proffer”] indicating that petitioner should be awarded compensation in
the amount of $127,500.00. Proffer at 1.



1
  Because this unpublished decision contains a reasoned explanation for the action in this case, I intend
to post it on the United States Court of Federal Claims' website, in accordance with the E-Government
Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501
note (2006)). In accordance with Vaccine Rule 18(b), petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
      Pursuant to the terms stated in the attached Proffer, I award petitioner a lump
sum payment of $127,500.00 in the form of a check payable to petitioner, Marilyn
Akyuz. This amount represents compensation for all damages that would be available
under § 300aa-15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.

                                                         s/Denise K. Vowell
                                                         Denise K. Vowell
                                                         Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party filing a notice
renouncing the right to seek review.


                                                    2
          IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                    OFFICE OF SPECIAL MASTERS

                                                     )
MARILYN AKYUZ,                                       )
                                                     )
               Petitioner,                           )
                                                     )     No. 15-0201V
v.                                                   )     Chief Special Master Vowell
                                                     )     ECF
SECRETARY OF HEALTH AND HUMAN                        )
SERVICES,                                            )
                                                     )
               Respondent.                           )
                                                     )

                       PROFFER ON AWARD OF COMPENSATION

I.     Items of Compensation

       Based upon the evidence of record, respondent proffers that petitioner should be awarded

$127,500.00, which represents all elements of compensation to which petitioner would be

entitled under 42 U.S.C. § 300aa-15(a). 1 Petitioner agrees.

II.    Form of the Award

       Respondent recommends that the compensation provided to petitioner should be made

through a lump sum payment of $127,500.00, in the form of a check payable to petitioner.

Petitioner agrees.

                                                         Respectfully submitted,

                                                         BENJAMIN C. MIZER
                                                         Principal Deputy Assistant Attorney General




1
 Should petitioner die prior to the entry of judgment, the parties reserve the right to move the
Court for appropriate relief. In particular, respondent would oppose any award for future
medical expenses, future lost earnings, and future pain and suffering.
                                                 1
                              RUPA BHATTACHARYYA
                              Director
                              Torts Branch, Civil Division

                              VINCENT J. MATANOSKI
                              Deputy Director
                              Torts Branch, Civil Division

                              LINDA S. RENZI
                              Senior Trial Counsel
                              Torts Branch, Civil Division

                              s/ Sarah C. Duncan
                              Sarah C. Duncan
                              Trial Attorney
                              Torts Branch, Civil Division
                              U.S. Department of Justice
                              P.O. Box 146
                              Benjamin Franklin Station
                              Washington, D.C. 20044-0146
                              Tel: (202) 514-9729
                              Fax: (202) 616-4310
Date: September 1, 2015




                          2